                   Case 2:20-cv-00610-JLR Document 6 Filed 05/29/20 Page 1 of 2



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   JOHN ROBERT DEMOS, JR.,

 9                               Plaintiff,                Case No. C20-610-JLR-MLP

10           v.                                            ORDER OF DISMISSAL

11   ALLAN MCDONALD, et al.,

12                               Defendants.

13

14           Having reviewed the Report and Recommendation of the Honorable Michelle L.

15   Peterson, United States Magistrate Judge (Dkt. # 2), the Mandate of the Ninth Circuit Court of

16   Appeals (Dkt. # 5), and the remaining record, the Court finds and ORDERS:

17           (1)      The Court ADOPTS the Report and Recommendation.

18           (2)      This action is DISMISSED without prejudice for failure to file in the appropriate

19   judicial district.

20           (3)      Plaintiff’s application to proceed in forma pauperis (dkt. # 1) is DENIED as

21   moot.

22   \\

23   \\




     ORDER OF DISMISSAL - 1
                  Case 2:20-cv-00610-JLR Document 6 Filed 05/29/20 Page 2 of 2



 1          (4)      The Clerk is directed to send copies of this Order to Plaintiff and to Judge

 2   Peterson.

 3          Dated this 29th
                         __ day of May, 2020.

 4

 5                                                          A
                                                           JAMES L. ROBART
 6                                                         United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
